                 Case 3:19-cr-00105-RS Document 12 Filed 03/25/19 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
                                                –ooo–
11
12    UNITED STATES OF AMERICA,                       No. CR. 19-0105-RS-1

13                   Plaintiff,
                                                      STIPULATION AND PROPOSED
14                                                    ORDER TO CONTINUE DATE
      vs.                                             FOR ENTRY OF PLEA OF GUILTY
15                                                    ____________________________

16    ERICH SCHOENWISNER,

17                   Defendant
                                                /
18
            Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
19
     Pollock, and Assistant United States Attorney Jose A. Olivera, respectfully request the
20
     date for entry of a plea of guilty be continued from April 2, 2019, to April 16, 2019 at
21
     2:30 p.m.
22
            It is accordingly proposed that the time period from April 2, 2019 until April 16,
23
     2019 would be deemed excludable pursuant to 18 U.S.C. Section 3161(h)(8)(A), given
24
     that the ends of justice served by granting a continuance outweigh the best interests of the
25
     public and of the defendant in a speedy trial.   Additionally, pursuant to 18 U.S.C.
26
     Section 3161(h)(8)(B)(ii) given the nature of the prosecution, it is unreasonable to expect
27
     adequate preparation for pretrial proceedings and for the trial within the time limits
28
              Case 3:19-cr-00105-RS Document 12 Filed 03/25/19 Page 2 of 2


     established by the Speedy Trial Act.
 1
 2
     Date: March 23, 2019                     Respectfully submitted,
 3
 4
                                              __________/s/_____________
 5                                            RANDY SUE POLLOCK
                                              Counsel for Defendant
 6                                            Erich Schoenwisner
 7
     Date: March 23, 2019                     _________/s/_______________
 8                                            JOSE A. OLIVERA
                                              Assistant United States Attorney
 9
10
11   SO ORDERED:                              ________________________
                                              RICHARD SEEBORG
12                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                 2
